Opinion by
Judge Crumlish, Jr.,
Galen E. Delker (Claimant) appeals a decision and order of the Unemployment Compensation Board of Review (Board) which affirmed a referee’s denial of unemployment compensation benefits pursuant to Section 402 (b) (1) of the Unemployment Compensation Law.1 We affirm.
Claimant was last employed as a salary-plus-commission salesman for Stroehmann Brothers Company. He had worked nine and one-half years for this company when he was arrested for possession and sale of amphetimines. Following the arrest, he was given the opportunity to resign his position or face possible termination. He chose the former. Claimant now contends that the decision of the Board is not supported by the record which he argues discloses that he was forced to resign or in the alternative be immediately discharged. We do not agree. The record clearly discloses that Claimant testified he “had a choice” and “voluntarily signed a release.” Moreover, the employer testified that Claimant was in “[n]o way” coerced.2
As is the case here, findings and decisions of the Board supported by substantial evidence must be affirmed on appeal in the absence of an error of law or a showing of fraud. Thomas v. Unemployment Compensation Board of *150Review, 14 Pa. Commonwealth Ct. 398, 322 A.2d 398 (1974).
Therefore, we
Order
And Now, this 23rd day of March, 1976, the decision and order of the Unemployment Compensation Board of Review is affirmed and the appeal dismissed.

. Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b) (1).


. The employer also testified that the claimant, before being asked, said he would resign.